Per Curiam.

Though, at* common law, the powers of the under sheriff cease, upon the death of the sheriff, yet by the statute, (1 N. R. L. 420. sess. 36. ch. 67. s. 5.) his power is continued for the benefit of all the parties interested. It is in the nature of a trust, and survives after the death of the sheriff. Mr. Bell, therefore, being under sheriff, might, notwithstanding he was appointed sheriff, in the place of Ihe former sheriff, proceed to act as under sheriff, in the name of the deceased sheriff, by virtue of the provisions of the statute. We are of opinion, that the money remaining in the hands of the present sheriff, ought to be paid to the plaintiffs in the several judgments, in the order of their priority, according to the times of docketing the same, without any distinction, as to executions delivered to him in his new office, or as under sheriff.
Rule accordingly.